DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Xiao et al. (US 20180227943) discloses Table 1, Table 2, “Frequency domain resource” (indicates resource block allocation in a frequency domain resource domain), and “Time domain resource pattern” (indicates a pattern of time domain resource allocation). Neither Xiao nor other cited reference does not teach “a time domain resource for transmitting the target channel on a plurality of frequency domain resource units of the first frequency domain resource is the same, …time domain resources for transmitting the target channel on the plurality of frequency domain resource units of the second frequency domain resource are at least partially different, and the second frequency domain resource is other frequency domain resource that can be used for channel transmission other than the first frequency domain resource”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467